DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 2, filed 05/27/2022, with respect to the rejection of Claims 1 and 25 under 35 U.S.C. §. 103 have been fully considered and are persuasive.  The rejection of Claims 1 and 25 has been withdrawn.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1, the prior art fails to teach wherein the digital processing system is designed to determine parameters of a fitting function by fitting the fitting function to the DFT of tracking sensor data relating to the arterial pressure obtained from the subject during the calibration time period.
Claims 2, 4-7, 11-14, and 17-18 are allowed by virtue of dependence on Claim 1.
Regarding Claim 8, the prior art fails to disclose wherein the digital processing system is designed to calculate a value for MAP that relates to blood pressure of the subject during the tracking time period, from data also comprising the value for MAP obtained from the subject during the calibration time period.  
Claim 10 is allowed by virtue of dependence on Claim 8.
Regarding Claim 9, the prior art fails to disclose the processing system is designed to determine a value for MAP by computations comprising computing the function  
MAPest = MAPcalib * P(w0est)/Q(w0est) * Q(w0calib )/P(w0calib), where:
P represents a polynomial; 
Q represents a polynomial; 
w0est is a model parameter; 
w0Calib is a model parameter; and 
MAPcalib is a value for MAP obtained during a calibration time period.  
Regarding Claim 15, the prior art fails to disclose wherein the digital processing system is designed to determine parameters of a fitting function by fitting the fitting function to the DFT of tracking sensor data relating to the arterial pressure obtained from the subject during the calibration time period, and: 
said digital processing system stores a combined electrical model that corresponds to a cardiovascular model and a model of a tracking sensor coupled to arterial pressure at a location in the subject; wherein said combined electrical model comprises a current source; a load; and at least one two-port network; and an equipotential potential connection between output of said current source and input of both said load and said at least one two-port network.
Claim 16 is allowed by virtue of dependence on Claim 15.
Regarding Claim 25, the prior art fails to teach the digital processing system determining parameters of a fitting function by fitting the fitting function to the DFT of tracking sensor data relating to the arterial pressure obtained from the subject during the calibration time period.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN EPHRAIM COOPER whose telephone number is (571)272-2860. The examiner can normally be reached Monday-Friday 7:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN E. COOPER/Examiner, Art Unit 3791                                                                                                                                                                                                        
/DANIEL L CERIONI/Primary Examiner, Art Unit 3791